Sutherland, J.
(dissenting.) I have examined the immense mass of evidence in this case with great care.
The will of Charles Hopper appears to have been formally-executed and witnessed in the manner required by the statute. The sole question is as to the competency (mental capacity) of Charles Hopper to make a will, at the time the will was executed. This is not a question of law, but is "a question of fact; and considering that the evidence presented by the case on this question-is very conflicting, I think it a peculiarly proper case for awarding, under the statute (3 Rev. Stat. 5th ed. 151, § 73) a feigned issue to try the question of competency.
Decree affirmed.
Leonard, Geo. G. Barnard and. Sutherland, Justices.]